            Case 1:20-cv-00008-SWS Document 1 Filed 01/27/20 Page 1 of 5




                                                                                             ■■'yj
Scott J. Olheiser
Scott J. Olheiser, Attorney At Law
P.O. Box 1390                                                              ®BJ4N27 PM ,:3|
Mills, WY 82644
307.462.6424
Scott@,iolawpc.com

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF WYOMING



Dr. KELLY WEIDENBACH


                                                             Civil No. 0^0"CO-02
       Plaintiff.

vs.



CASPER-NATRONA COUNTY
HEALTH DEPARTMENT


       Defendant.




      PLAINTIFF'S COMPLAINT PURSUANT TO FEDERAL TORT CLAIMS ACT



      COMES NOW Plaintiff and for her Complaint Pursuant to the Federal Equal Pay Act of

1963 against Defendant hereby states and avers as follows:

                                     1.    INTRODUCTION


       1.       The claims herein are brought by Dr. Kelly Weidenbach against Defendant

Casper-Natrona County Health Department("CNCHD") pursuant to the Federal Equal Pay Act

of 1963 28 U.S.C. § 206(d) for money damages as compensation for lost wages caused by

Defendant's willful violation of the Act by paying Plaintiff Dr. Kelly Weidenbach a lower salary

than her male predecessor Robert Harrington.

                        II.     PARTIES, VENUE AND JURISDICTION

                                                                              R.calpt #
                                                                              Summon®:
                                                                                           not Issued
           Case 1:20-cv-00008-SWS Document 1 Filed 01/27/20 Page 2 of 5




      2.      Plaintiff Dr. Kelly Weidenbach is currently a resident of Parker, Colorado

although during her employment for Defendant CNCHD she resided in Casper, Natrona County,

Wyoming.

      3.       Venue is appropriate in the United States District Court for the District of

Wyoming because the conduct that forms the basis of this Complaint occurred in the State and

District of Wyoming.

      4.      This action arises out of defendant's protracted and willful violation of the Equal

Pay Act when it paid Dr. Weidenbach, a woman a substantially lower salary than Robert

Harrington, a man.

      5.       The United States District Court for the District of Wyoming has jurisdiction over

this federal question matter pursuant to 28 USC § 1331 and 29 USC § 216(b).

      6.       At all times relevant hereto, CNCHD operates a city-county health department

under the laws ofthe state of Wyoming,

      7.       CNCHD is a city-county governmental entity.

      8.       The Wyoming Governmental Claims Act, Wyo. Stat. § 1-39-101 et seq. may or

may not be applicable to this claim.

      9.       The claim required under Wyo. Stat. § 1-39-113(c) was filed in accordance with

the Wyoming Governmental Claims Act.

      10.      Plaintiff filed the claim in accordance with Wyo. Stat. § 1-39-113(c) on January

16,2020.

      11.      The Wyo. Stat. § 1-39-113(c) claim was in compliance with the signature and

certification requirements of article 16, section 7 ofthe Wyoming Constitution.
           Case 1:20-cv-00008-SWS Document 1 Filed 01/27/20 Page 3 of 5




      12.      To the extent applicable here, all requirements of the Wyoming Governmental

Claims Act are satisfied.

      13.      All other jurisdictional requirements have been met and this Court has subject

matter and in personam jurisdiction over this matter.

                            II.   CAUSE OF ACTION: EQUAL PAY ACT

      14.      Plaintiff hereby restates and realleges all statements set forth in the paragraphs

above.


      15.      At all times relevant hereto, CNCHD was subject to the Federal Equal Pay Act of

1963 28 U.S.C. § 206(d).

      16.      The Equal Pay Act requires that men and women be given equal pay for equal

work in the same establishment.


      17.      Both Robert Harrington and Plaintiff Dr. Kelly Weidenbach performed the same

role as Executive Director for CHCHD.

      18.      Dr. Kelly Weidenbach's qualifications for the position of Executive director at

CNCHD equaled or siupassed Mr. Harrington's.

         19.   Dr. Kelly Weidenbach was hired December 30, 2013 to replace Mr. Harrington as

Executive Director of CHCHD.

      20.      At the time of hiring, CNCHD paid Dr. Kelly Weidenbach $7,000.00 per month

and at the time of his departure, CHCHD paid Robert Harrington $10,3333.00 per month.

      21.      Through the duration of her employment with CNCHD, Dr. Kelly Weidenbach

exhibited the same ~ or greater ~ skill, effort and responsibility as Mr. Harrington.
            Case 1:20-cv-00008-SWS Document 1 Filed 01/27/20 Page 4 of 5




      22.      In addition to paying Dr. Weidenbach markedly less than Robert Harrington,

CNCHD paid her less than the minimum established amount set forth in its salary matrix for the

job title Executive Director.

      23.      Dr. Weidenbach left her employment with CNCHD on November 9 of 2018.

      24.      At the time of her departure, CNCHD paid Dr. Weidenbach approximately $9,042

per month.

      25.      CNCHD violated the Equal Pay Act by paying Dr. Weidenbach less than Robert

Harrington.

      26.      CNCHD knew or showed reckless disregard about whether its unequal pay to Dr.

Weidenbach was prohibited by the Equal Pay Act.

       27.     CNCHD is liable for its willful violation of the equal pay act and damages arising

thereunder consistent with 29 USC § 216.

                                            III.   DAMAGES


       28.      Plaintiff hereby restates and realleges all statements set forth in the paragraphs

above.


       29.      CNCHD is liable to Dr. Kelly Weidenbach for damages, including without

limitation the following:

       a.       Unpaid wages;

       b.       Liquidated damages equal to unpaid wages;

       c.       Attorneys fees and costs;

       d.       Other damages available under the Equal Pay Act.
            Case 1:20-cv-00008-SWS Document 1 Filed 01/27/20 Page 5 of 5




                                      IV.      PRAYER FOR RELEIF


      WHERFORE, Plaintiff Dr. Kelly Weidenbach requests that Judgment be entered in her

favor and against the Defendant Casper-Natrona County Health Department in an amount to be

proven at trial sufficient to compensate Plaintiff for her damages:

      1.         Damages for willful violation of the Equal Pay Act;

      2.         Litigation costs and attorney's fees;

      3.         All other damages available under federal law;

      4.         Other damages available under Wyoming law;

      5.         An award of such other equitable remedies or relief as the Court finds just and

proper.


                                        V.     JURY DEMAND


          Plaintiff hereby demands a six-person jury trial on all issues triable to a jury by filing this

action in conjunction with the requisite fee.



DATED thig^^ day of January, 2020

                                                                                       -3154
                                                              f J. Or           rroRNEY At Law
                                                         P.O. Bo
                                                         Mills, Wyoming 82644
                                                         (307)462-6424
                                                         scott@iolawpc.com
